Abatement Order filed February 14, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00440-CV
                                ____________

                        DALE L. JOHNSON, Appellant

                                        V.

                NATIONAL OILWELL VARCO, LP, Appellee


                     On Appeal from the 152nd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2013-62983


                           ABATEMENT ORDER

      The reporter’s record in this case was originally due September 12, 2016. See
Tex. R. App. P. 35.1. We have granted the court reporter 123 days of extension to
file the record. We granted the last extension until January 13, 2017, and noted no
further extensions would be granted. The record has not been filed.
      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 152nd District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court by March 16, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
prior to the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.



                                    PER CURIAM